DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 is being considered by the examiner.

Specification
The amendment to the specification filed 11/09/2020 has been acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior arts Adler (US 2013/0138858 A1), Dondini (US 2014/0344485 A1), Luan (US 2017/0017412 A1), Colmant (US 2002/0196778 A1) on the record discloses a system on chip (SoC), comprising: the plurality of nodes of the interconnect fabric configured to make routing decisions on how to route and deliver the transactional traffic among the plurality of IP agents each by: arbitrating to select winning portions, on a clock cycle-by clock cycle basis, among competing portions of multiple transactions organized by streams, each stream defined by a unique combination of a transaction class and one of a plurality of virtual channels, the multiple transactions sometimes including one or more of the broadcasts, multicasts, read- response multicast and/or any-cast type transactions; associating each of the winning portions to one of the plurality of streams, each of the plurality of streams logically independent; and interleaving transmission, on a clock cycle-by-clock cycle basis, the winning portions over the interconnects within their associated logically independent streams respectively.
Instead, Adler discloses a system on a chip (SoC) comprising: a plurality of agents each corresponding to an intellectual property (IP) logic; and a fabric to couple the plurality of agents, the fabric 
Dondini discloses a communication system to interface a plurality of transmission circuits with an interconnection network, said system comprising: a first circuit configured to operate independently from a communication protocol of the interconnection network, said first circuit comprising: a) for each transmission circuit, a communication interface configured to receive said read requests, write requests, or read and write requests from its respective transmission circuit; b) a segmentation circuit configured to divide said read requests, write requests, or read and write requests received from said plurality of transmission circuits into transfer segments; c) an interleaving circuit configured to interleave said transfer segments into a series of segments; and a second circuit configured to convert said series of segments into data packets that conform to the protocol of said interconnection network, the second circuit further configured to transmit said data packets to said interconnection network.
Luan discloses an apparatus, comprising: a transaction scanner configured to scan-in a plurality of transactions to access a shared memory and to divide the transactions into beat-level memory access commands; and a command super-arbiter comprising a plurality of command arbiters corresponding to a plurality of shared memory blocks in the shared memory, and configured to: access a quality of service for each of the plurality of transactions; arbitrate the beat-level memory access commands associated with the plurality of transactions based on the quality of service for each of the plurality of transactions; and dispatch the beat-level memory access commands to the shared memory blocks based on results of arbitrating the beat-level memory access commands.
Colmant discloses a fixed-length cell routing switch providing routing capability for variable-length cell traffic with a shared memory, characterized in that each address of said memory includes storage space for one cell, and an associated multicast counter, thus, when a cell arrives, providing means for storing the cell's data at an available memory address, storing said used address in each destination output queue, and counting and storing the number of destinations in said counter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194